          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  PINE BLUFF DIVISION

ROBERT SCOTT WILCOX                                       PLAINTIFF
ADC #163497

v.                     No. 5:19-cv-288-DPM

DREW COUNTY SHERIFF'S
DEPARTMENT, and DREW COUNTY
CIRCUIT COURT                                       DEFENDANTS

                           JUDGMENT

     Wilcox's complaint is dismissed without prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
